     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

          MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )         CRIMINAL ACTION NO.
     v.                                 )            2:19cr139-MHT
                                        )                 (WO)
DE’SEAN JAMAR POWELL                    )

                   SUBSTANCE-ABUSE-TREATMENT ORDER

       In accordance with the provisions in the judgment

of conviction entered today, it is ORDERED that:

       (1)    Upon        commencement       of    supervised       release,

defendant          De’Sean     Jamar    Powell     shall    complete      six

months       of    inpatient     substance-abuse          treatment      at   a

program       designated        by    the    United   States       Probation

Office.

       (2) If at the time of defendant Powell’s release

from      custody,      there    is    no    inpatient     treatment      bed

available or defendant Powell is otherwise unable to

be    placed       in     an   inpatient      treatment     program,      the

probation officer shall notify the court and request a

hearing       on    the    matter.          The   court    will,    at   that

hearing, revisit the issue and consider alternatives,
possibly including a stay at a halfway house and/or

outpatient substance-abuse treatment.

    DONE, this the 18th day of February, 2020.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
